FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report Of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2012 Commission File No. 000-32981 QWICK MEDIA INC. (Translation of registrant's name into English) 3162 Thunderbird Crescent, Burnaby, BCV5A 3G1 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] NOTE:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended March 31, 2012 and 2011 (Unaudited) (Stated in U.S. Dollars) NOTICE OF NO AUDITOR REVIEW OF INTERIM CONSOLIDATED FINANCIAL STATEMENTS In accordance with National Instrument 51‐102 Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of these interim consolidated financial statements they must be accompanied by a notice indicating that these interim consolidated financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company for the period ended March 31, 2011 have been prepared in accordance with United States generally accepted accounting principles and are the responsibility of the Company’s management. The Company’s independent auditors have not performed an audit or review of these consolidated interim financial statements 2 QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in U.S. Dollars) MARCH 31, DECEMBER 31, (Unaudited) ASSETS Current Cash $ $ Accounts receivable Due from related parties Inventory Prepaid expenses Total Current Assets Property and Equipment Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Accrued dividends payable Total Liabilities Redeemable Preferred Stock STOCKHOLDERS’ (DEFICIENCY) EQUITY Common Stock Additional Paid-in Capital Deficit Accumulated During The Development Stage ) ) Total Stockholders’ (Deficiency) Equity ) ) Total Liabilities and Stockholders’ (Deficiency) Equity $ $ Commitments and Contractual Obligations (Notes 1 and 13) The accompanying notes are an integral part of these consolidated unaudited financial statements. 3 QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Stated in U.S. Dollars) PERIOD FROM DATE OF INCEPTION OCTOBER 5 THREE MONTHS ENDED MARCH 31, 2000 TO MARCH 31, Revenue $ $ $ Expenses Advertising and promotion Amortization Consulting fees Filing Fees Foreign Exchange ) ) Interest and bank charges Management fees Mineral property development expenditures − − Mineral property option payment − − Office and administrative Oil and gas property development expenditures − − Professional fees Rent Salaries, wages and benefits Software development costs − Travel Total Expenses Net Loss For The Period $ ) $ ) $ ) Basic And Diluted Loss Per Common Share $ ) $ ) Weighted Average Number Of Common Shares Outstanding The accompanying notes are an integral part of these consolidated unaudited financial statements. 4 QWICK MEDIA INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Stated in U.S. Dollars) THREE MONTHS ENDED MARCH 31, PERIOD FROM DATE OF INCEPTION OCTOBER 5, 2000 TO MARCH 31, Cash Flows (Used In) Provided By: Operating Activities Net loss for the period $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization Foreign exchange on debt settlement − − Stock-based compensation Changes in operating assets and liabilities Accounts receivable ) ) ) Prepaid expenses ) ) Inventory ) ) ) Due to and from related parties ) Deferred revenue − − Accrued dividends payable Accounts payable and accrued liabilities Net cash (used in) operating activities ) ) ) Investing Activities Subsidiary cash upon acquisition Purchase of property and equipment ) ) ) Net cash (used in) investing activities ) ) ) Financing Activities Proceeds from share issuances − Proceeds from notes payable − − Proceeds from preferred shares − − Net cash provided by financing activities − Net Increase (Decrease) In Cash ) Cash, Beginning Of Period − Cash, End Of Period $ $ $ Non-cash Financing Activities Common stock issued to settle debt $
